Mr. President, allow me at the outset to congratulate
you warmly on your election to the presidency of the
General Assembly at its sixtieth session. I would also
like to express my confidence that your well-known
wisdom and competence will contribute to enriching
and focusing the deliberations of this Assembly.
Moreover, I would like to express my gratitude to your
predecessor, Mr. Jean Ping, for the strenuous efforts he
exerted during the past session. I would especially like
to convey my appreciation to Secretary-General Kofi
Annan for his notable efforts in advancing the reform
process in the United Nations.
From this rostrum, allow me to convey my
country's solidarity with the people and Government of
the United States of America for the tragedy that was
inflicted on certain regions and cities by Hurricane
Katrina. I would like to extend our sincere condolences
to the families of the victims and our sympathy for the
destruction caused by the hurricane.
Tackling the reform of the United Nations
requires the objective recognition that the
Organization, since its establishment in 1945, has
achieved a large measure of success in the realization
of the purposes and principles of its Charter.
Objectivity further requires the admission that
substantive and concrete changes have affected the
core of the international order and the network of
international relations; this has made it imperative to
review the role of the United Nations as a matter of a
real and urgent international necessity. Such a review
should focus on a comprehensive revitalization of this
role in order to enable the Organization to respond to
such challenges and changes affecting the international
system.
The United Nations Charter is a document that is
capable of coping with international developments,
provided that Member States have the political will to
introduce the necessary reforms into the work of the
main organs of the Organization. The reforms should
ensure that these bodies are able to fulfil the ambitions
of member States and, at the same time, provide the
environment and mechanism necessary to guarantee the
faithful application of the Charter's provisions and the
implementation of resolutions adopted, particularly
Security Council resolutions, without discrimination.
In this context, we would like to welcome the
results of this year's world summit and the adoption of
the outcome document, even though more could have
been achieved in the document, particularly in relation
to the renewal of the international community's
commitment to the Millennium Development Goals
(MDGs). Nevertheless, we hope that the document will
be a starting point to development and reform, which
we all hope to achieve, so that the United Nations
remains the cornerstone of the system of international
relations.
While emphasizing the principles of the non-use
of force in international relations and non-interference
in the internal affairs of States, we believe that the
Charter's provisions, if applied, would respond to the
new and unconventional challenges that constitute a
possible threat to international peace and security. The
Security Council can deal with such challenges
appropriately and in a timely manner, if the will exists
to do so, without exceeding its powers. This requires
that serious consideration be given to revitalizing the
Council's mechanisms in order to make them more
democratic, transparent and representative. That, in
turn, requires an expansion of both permanent and
non-permanent membership of the Council in a way
that reflects the current international situation and the
significant increase in United Nations membership.
In the context of reform, it is imperative to
strengthen the General Assembly and enhance its role,
which complements that of the Security Council in the
maintenance of international peace and security. The
role of the General Assembly is central, since it is the
organ in which all United Nations Member States are
represented. It is, therefore, capable of dealing
effectively with the requirements of enhanced
multilateral international cooperation and the
development of the policies necessary for such
cooperation.
18

We support the development of the work of the
Economic and Social Council in order to resolve
emerging economic, social and development challenges
and problems. We would like to emphasize the
Council's leading role in coordinating and guiding the
international development process and promoting the
achievement of the MDGs, which Member States
pledged to implement and fulfil by the year 2015.
It is important to consider seriously the current
coordination mechanisms with other international
organizations involved in development and the
liberalization of world economy and trade. It is also
imperative to consider the reduction of the debt of
developing countries, in accordance with a
methodology that helps to achieve sustainable
development and bridge the widening gap between
developed and developing countries.
Moreover, this development methodology ought
to parallel commitments by States towards certain key
issues, such as the promotion of good governance,
respect for human rights and basic freedoms and the
combating of corruption. This is done through a reform
process that should take into consideration the
particular cultural specificities of each State.
Confronting the existing challenges and settling
conflicts requires us to emphasize the necessity to
respect the rule of law and human rights.
Combating international terrorism is a priority
that requires the close cooperation of all on the basis of
the principles mentioned earlier. The same can be said
of responses to acts of aggression against others, which
should accord with existing commitments under the
Charter, international law and Security Council
resolutions. To safeguard human rights, it is crucial to
revitalize human rights mechanisms, promote their
work and establish new machinery, including a Human
Rights Council. In the same context, respect for the
rule of law requires that we address more serious
crimes against the international community ó hence
the pivotal role of the International Criminal Court in
combating war crimes, genocide and crimes against
humanity. Moreover, the promotion of the rule of law
makes it imperative to resort to the International Court
of Justice to settle disputes between States and to
respect its decisions and advisory opinions.
My country is committed to reform and
development. We believe that the ideal paradigm for
reform is one that comes from within and aims to
enhance the protection of human rights and basic
freedoms, as well as expanding grass-roots
participation in national decision-making. Jordan is in
the process of launching a national agenda aimed at
formulating a comprehensive reform methodology in
the political, economic and social areas over the next
10 years. The agenda also aims to promote grass-roots
participation in political decision-making on the basis
of a solid democratic choice.
Any real reform and development in a State is
affected, positively or negatively, by the political and
geographical realities of the region. The pattern of
reform in Jordan and the Middle East will be more
sustainable and progressive if the political settlement
based on the international terms of reference of the
peace process, the road map and the Arab peace
initiative attains its goal of achieving a just, lasting and
comprehensive peace in the Middle East.
Jordan welcomes the Israeli withdrawal from the
Gaza Strip and certain settlements in the northern West
Bank. We stress that this withdrawal is not an
alternative to the road map but must be part of it, and
that both the Israeli and Palestinian sides must carry
out their respective obligations under the road map as
well as the recent Sharm el-Sheikh Understandings. In
that regard, we call upon Israel to withdraw its military
forces from the Palestinian towns reoccupied in
September 2000 and to cease all forms of settlement
activity in the occupied West Bank, including East
Jerusalem.
We also call upon Israel to cease the construction
of the separation wall in the occupied Palestinian
territories and to demolish the segments that have
already been built in those territories. We call on it to
return the property that was seized and to pay
compensation for the damage incurred. The
construction of the wall along its current route
constitutes a clear and continuous violation of the
established norms of international law, including the
right to self-determination, human rights principles and
the rules of international humanitarian law. That fact
was emphasized by the International Court of Justice in
its landmark advisory opinion on the subject.
We also urge support for the Palestinian National
Authority in its genuine efforts to preserve the truce
and to deal firmly with any violations of it or the
ceasefire. We call upon the international community
and the Quartet in particular to provide all possible
19

assistance to the Authority. We emphasize here that the
most important outcome of the road map is the
establishment of an independent, viable Palestinian
State that is geographically contiguous, with East
Jerusalem as its capital, whose borders are based on
those existing before 5 June 1967.
Moreover, we must create conditions conducive
to completing the peace process in order to achieve a
just and comprehensive peace in the Middle East, on
the basis of full Israeli withdrawal from all the
occupied Arab territories, including the Syrian Golan
Heights, and to reach an agreed solution on the issue of
the Palestinian refugees, based on General Assembly
resolution 194 (III). That should lead to the
establishment of normal relations between the Arab
States and Israel, in accordance with the Arab peace
initiative and the international terms of reference of the
peace process.
The Hashemite Kingdom of Jordan rejects all
forms and manifestations of terrorism, regardless of
justifications. We stand together on the front lines, in
word and deed, to eradicate that scourge, which has
afflicted the entire international community and left no
one unscathed. My country also rejects all unjust and
suspicious attempts to tie that criminal phenomenon to
a specific religion, culture or geographical region, and
we stand firm against any such attempt to tie it to the
Islamic religion. Islam, in substance and practice, is
based on moderation and facilitation. It was a pioneer
in promoting the protection of human rights and
safeguarding the life, dignity and property of persons.
It rejects any infringement on these concepts, even in
time of war. In that context, the Amman message
would emphasize that this divine religion is beyond
any suspicion linking its teachings to incitement to
harm innocent human beings.
Jordan welcomes the adoption of the Convention
on the Suppression of Acts of Nuclear Terrorism and
supports the efforts under way to ensure the adoption
of the comprehensive convention to combat terrorism.
We further endorse the proposal made by the Kingdom
of Saudi Arabia to establish an international centre to
combat terrorism, which was adopted by the Counter-
terrorism International Conference, held in Saudi
Arabia early this year.
Jordan will continue to assist Iraq in overcoming
its current crisis and in consolidating its safety and
security. We condemn all aspects and practices of
terrorism and extremism in the country, which daily
kills scores of innocent people. My country calls on all
groups and sectors of the Iraqi population to reach
consensus on the basic principles and elements
necessary to preserve the unity of Iraq and the
inviolability of its territory and to ensure that it
continues to belong to the Arab world. We also call for
the respect of religious, ethnic and sectarian diversity
in the framework of free democratic choice, without
prejudice to the rights of its minorities. We reiterate
our support for the political process in Iraq and call on
the international community to lend its support to
create the appropriate conditions for its success. We
call also on the United Nations to continue playing its
important role.
Let me now turn to an issue that is important to
Jordan: the drying out of the Dead Sea, and how to
pre-empt an ensuing environmental crisis through the
implementation of the Red Sea-Dead Sea Canal
Project. An agreement was reached recently by the
relevant parties and beneficiaries of the project, namely
Jordan, Israel and the Palestinian National Authority,
on a feasibility study for the construction of the canal.
We look forward to continued international support for
this project and the implementation of all its phases, in
accordance with the agreement mentioned earlier.
The future of the Middle East requires the
creation of strong civil societies enjoying decent lives
and deriving their guidance from their strong belief in
their heritage. We are endeavouring to achieve this
goal at the national level through effective reform
projects, whose benefits are beginning to be evident in
Jordan.
But stability, security and peace are essential to
creating a suitable environment for such societies.
Putting an end to the Israeli occupation of Arab
territories and reaching a just and comprehensive
solution will contribute to bringing about a bright
future.